Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-2, 4-5 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1, 2, 4, 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1, 4 and 5 recite(s) limitation “specifying”, which, under BRI, can be performed as mental steps with paper and pencil. The specifying by judging whether each apparatus is connected to a device that is necessary to execute a container can be performed in paper from the rated/known information on the devices and the requirements of the container. When information regarding target container and apparatuses are known, the judging and specifying steps can be performed by paper/pencil. The determining step can also be performed in mind.   The processor and memory recited here are generic computing devices. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but 

The judicial exception is not integrated into a practical application. These limitations correspond to the judicial exception are not tied to other limitations of the claim. The deploying and acquiring steps are unrelated to specifying and determining steps because none of specifying and determining steps uses the acquired data regarding the resource. 

The claim does not include additional elements that are sufficient to significantly more that the judicial exception. The additional elements are “plurality of apparatuses having a container virtualization infrastructure”, “deploy an evaluation container including evaluation program that evaluates a resource on the apparatuses” and “acquire data regarding the resources from the evaluation program”. These are well known routine activities regarding data collection. Examiner cites Karstens that teaches container deployment with an evaluation program to collect data (abstract; Fig 3; Fig 4 related description and [0010]). Parameshwaran teaches infrastructure with containers (Fig 2) and Chen teaches evaluation containers evaluating resources on host computer (Fig 3A and Fig 3B). Therefore, the additional elements are not sufficient to significantly more. This claim is not patent eligible. 

For claim 2, the limitations provide a condition only without any additional structure. Therefore, that is not patent eligible. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-2, 4-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qureshi et al (US Patent 9,916,233).

For claim 1, Qureshi et al teach the following limitations: An information processing system  (Fig 1 – Fig 9) comprising: a plurality of information processing apparatuses having a container virtualization infrastructure  (Fig 1 and Fig 2 show one device with container; lines 1-13 of col 2 mention about plurality of client devices; lines 30-40 of col 2 mention that each device supports containerization); and a container management apparatus (deployment service shown in Fig 2) including: a memory and a processor coupled to the memory (Fig 2 shows that 212 has engine 216 and caches; col 7 describes the deployment service has functional modules and data store) and the processor configured to: deploy an evaluation container on each of the plurality of information processing apparatuses (lines 8-33 of col 7; lines 29-43 of col 8 mention that deployment service determines for each device whether the device is capable to support a test container and push the software update to the test container; the software updates are containerized set of instructions as explained in lines 50-60 of col 6; lines 15-40 of col 10 that are deployed to the devices; test container is the evaluation container), the evaluation container including an evaluation program that evaluates a resource of the information processing apparatus (lines 15-40 of col 10 mention that container includes program; step 810/812 in Fig 8 shows that test container perform tests on update; lines 45-55 of col 20 and lines 20-34 of col 21 mention that testing determines memory overrun, resource usage), acquire data regarding the resource in the information processing apparatus from the evaluation program (Fig 6 shows test results are back from device 602 to 612;  lines 15-19 of col 21), specify, one of the plurality of information processing apparatuses (lines 60, col 10 through line 1, col 11; lines 4-9 of col 12; lines 16-34 of col 12; lines 39-55 of col 21 mention that software is made live to the device based on test results) by judging whether each of the plurality of information processing apparatuses is connected to a device that is necessary to execute a target container (resource sufficiency for the software is determined in step 804 and step 818; lines 30-45 of col 8, lines 45-55 of col 20, lines 15-35 of col 21 mention that necessary network communications supported by the device, memory overrun are determined; the software includes the target container lines 60-65 of col 10) ; and determine the specified information processing apparatus as a deployment destination for the target container (lines 60, col 10 through line 1, col 11; lines 4-9 of col 12; lines 16-34 of col 12; lines 39-55 of col 21 , lines 28-30 of col 14 mention that software is made live to the device in the active container based on test results). 

For claim 2, lines 30-45 of col 8, lines 45-55 of col 20, lines 15-35 of col 21 mention that necessary network communications supported by the device, memory overrun are determined, which are resource condition. 


a container management apparatus (deployment service shown in Fig 2) including: a memory and a processor coupled to the memory (Fig 2 shows that 212 has engine 216 and caches; col 7 describes the deployment service has functional modules and data store) and the processor configured to execute a process including: deploying an evaluation container on each of the plurality of information processing apparatuses (lines 8-33 of col 7; lines 29-43 of col 8 mention that deployment service determines for each device whether the device is capable to support a test container and push the software update to the test container; the software updates are containerized set of instructions as explained in lines 50-60 of col 6; lines 15-40 of col 10 that are deployed to the devices; test container is the evaluation container), the evaluation container including an evaluation program that evaluates a resource of the information processing apparatus (lines 15-40 of col 10 mention that container includes program; step 810/812 in Fig 8 shows that test container perform tests on update; lines 45-55 of col 20 and lines 20-34 of col 21 mention that testing determines memory overrun, resource usage), acquiring data regarding the resource in the information processing apparatus from the evaluation program (Fig 6 shows test results are back from device 602 to 612;  lines 15-19 of col 21), specifying, one of the plurality of information processing apparatuses (lines 60, col 10 through line 1, col 11; lines 4-9 of col 12; lines 16-34 of col 12; lines 39-55 of col 21 mention that software is made live to the device based on test results) by judging whether each of the plurality of information processing apparatuses is connected to a device that is necessary to execute a target container (resource sufficiency for the software is determined in step 804 and step 818; ; and determining the specified information processing apparatus as a deployment destination for the target container (lines 60, col 10 through line 1, col 11; lines 4-9 of col 12; lines 16-34 of col 12; lines 39-55 of col 21 , lines 28-30 of col 14 mention that software is made live to the device in the active container based on test results). 


For claim 5, Qureshi et al teach the following limitations: a container management (deployment service shown in Fig 2) method comprising: deploying an evaluation container on each of the plurality of information processing apparatuses (lines 8-33 of col 7; lines 29-43 of col 8 mention that deployment service determines for each device whether the device is capable to support a test container and push the software update to the test container; the software updates are containerized set of instructions as explained in lines 50-60 of col 6; lines 15-40 of col 10 that are deployed to the devices; test container is the evaluation container), the evaluation container including an evaluation program that evaluates a resource of the information processing apparatus (lines 15-40 of col 10 mention that container includes program; step 810/812 in Fig 8 shows that test container perform tests on update; lines 45-55 of col 20 and lines 20-34 of col 21 mention that testing determines memory overrun, resource usage), acquiring data regarding the resource in the information processing apparatus from the evaluation program (Fig 6 shows test results are back from device 602 to 612;  lines 15-19 of col 21), specifying, one of the plurality of information processing apparatuses (lines 60, col 10 through line 1, col 11; lines 4-9 of col 12; lines 16-34 of col 12; lines 39-55 of col 21 mention that software is made live to the device based on test results) by judging whether each of the plurality of information processing apparatuses is connected to a device that is necessary to execute a target container (resource sufficiency for the software is determined in step 804 and step 818; lines 30-45 of col 8, lines 45-55 of col 20, lines 15-35 of col 21 mention that necessary network communications supported by the device, memory overrun are determined; the software includes the target container lines 60-65 of col 10) ; and determining the specified information processing apparatus as a deployment destination for the target container (lines 60, col 10 through line 1, col 11; lines 4-9 of col 12; lines 16-34 of col 12; lines 39-55 of col 21 , lines 28-30 of col 14 mention that software is made live to the device in the active container based on test results). 

Response to Arguments
5.	Applicant's arguments regarding 35 USC 101 have been fully considered but they are not persuasive. 

Applicant argues that amended claims clarify hardware relate to technical improvements provided by the claimed invention. According to applicant, the claimed features provide an automatic loading technology involving target container that a load on a process for deploying the software is reduced. 

judging whether apparatus is connected to a device necessary to execute a target container does not necessarily integrated into practical application. 

Applicant’s arguments regarding 35 USC 102 are moot because of the new ground of rejection. 

                                                                                                                                           

Conclusion
6.	PTO-892 cites Agrawal that teaches generation of container structure in response to attributes of a new container.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS 






/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186